DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
 	Applicant’s election without traverse of Species I, A, 1 in the reply filed on 01/01/2022 is acknowledged.
 	Claims 60-61,73-80,82-83 and 86-91are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II-VI, B and 2-9, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/01/2022.



Claim Objections
 	Claims 54-59, 62-64 and 72 are objected to because of the following informalities:  
 	(1) Claim 54 recites “the optics package comprising a cooling means, and an optics assembly” should be changed to “the optics package comprising a cooling means and an optics assembly”.  
 	(2) Claim 62 recites “The machine of claims 54” should be changed to “The machine of claim 54”.
claim 54” because claim 61 is withdrawn claim.
 	(4) Claim 64 recites “The machine of claims 59” should be changed to “The machine of claim 59”.
 	(5) Claim 72 recites “the earth removing machine” should be changed to “the high power laser mechanical earth removing machine”.
 	Appropriate correction is required.


Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 	(1) “a cooling means” in claim 54.
 	(2) “the optics assembly configured to provide a laser beam from the tool” in claim 54.
 	(3) “a means for mechanically removing laser effected earth” in claim 54
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(2) “the optics assembly” (Claim 54) is interpreted as “an optical fiber cable 1614 and a fluid line 1616”.
(3) “a means for mechanically” (Claim 54) is interpreted as “a first arm 1608, a first cutting wheel 1618, a second arm 1609 and a second cutting wheel 1617, and the first arm supports the first cutting wheel and the second arm supports the second cutting wheel” (para. 0139 of instant publication and fig.8)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



 	Claim 54 recites “the tool” at lines 7-8. It is unclear what the tool refers to. In addition, there is insufficient antecedent basis regarding this claim limitation. Examiner suggest to amend the above claim limitation to “the source of high power laser energy” to be consistent with claim language. Please also fix the same issue for claim 57.
 	Claim 55 recites “the spot size of the beam waste is less than about 2.5 cm2”. It is unclear what is the beam waste. In addition, the term “he spot size of the beam waste is less than about 2.5 cm2" in claim 10 is a relative term which renders the claim indefinite.  The term “about 2.5 cm2" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, the specification does not define or supply some standard for the term “about 2.5 cm2”, therefore the appellant has not disclosed a range of acceptable deviation or how one of ordinary skill in the art would understand what amount of deviation is acceptable. For example: does about 2.5 cm2 includes a plus or minus five cm2 or some other numbers. Examiner suggest to amend the above claim limitation to “the spot size of the beam is less than 2.5 cm2”.
 	Claim 56 recites “the spot size of the beam waste is less than about 2.5 cm2, and the waist length is at least about 2 ft”. It is unclear what is the beam waste. In addition, the terms “less than about 2.5 cm2” and “at least about 2 ft is not defined by the claim Examiner suggest to amend the above claim limitation to “the spot size of the beam is less than 2.5 cm2, and the waist length is at least 2 feet”.
 	Claim 57 recites “the spot size of the beam waste is less than about 2.5 cm2, the waist length is at least about 2ft; whereby the tool has a stand off distance of at least about 3ft”. It is unclear what is the beam waste.  In addition, the terms “less than about 2.5 cm2”, “at least about 2ft” and “at least about 3ft” is not defined by the claim and is a relative term which renders the claim indefinite, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner suggest to amend the above claim limitation to “the spot size of the beam is less than 2.5 cm2, the waist length is at least 2 feet; whereby the source of high power laser energy has a stand off distance of at least 3 feet”.
 	Claim 59 recites “the spot size of the beam waste is less than about 2.0 cm2”. It is unclear what is the beam waste.  In addition, the term “less than about 2.0 cm2” is not defined by the claim and is a relative term which renders the claim indefinite, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner suggest to amend the above claim limitation to “the spot size of the beam is less than 2.0 cm2”.
 	Claim 62 recites “a power of at least about 5kW”. The term “at least about 5kW” is not defined by the claim, and is a relative term which renders the claim indefinite. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner suggest to amend the above claim limitation to “a power of at least 5kW”.
 	Claim 63 recites “a power of at least about 10kW”. The term “at least about 10kW” is not defined by the claim, and is a relative term which renders the claim indefinite. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner suggest to amend the above claim limitation to “a power of at least 10kW”.
 	Claim 64 recites “a power of at least about 20kW”. The term “at least about 20kW” is not defined by the claim, and is a relative term which renders the claim indefinite. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner suggest to amend the above claim limitation to “a power of at least 20kW”.





Reason for Allowance
 	Examiner suggest to cancel the withdrawn claims because they do not have parallel scope with claim 54.


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Grubb et al. (US 2012/0267168), Perry et al. (US 2010/0078414) and Smith, Jr. (US 7,086,484).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 54, a means for mechanically removing laser effected earth. 
 	The closest prior art was Grubb. The prior art show that laser emitting drilling device having a laser source, drilling device and fluid supplying source for supply drilling fluid. However, Grubb does not show the above recite claim limitation as noted in 112f. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761